693 S.E.2d 654 (2010)
STATE
v.
Sylvester Leon LITTLE.
No. 57P10.
Supreme Court of North Carolina.
February 12, 2010.
Bruce T. Cunningham, Jr., Arthur Donadio, Heather L. Rattelade, Southern Pines, for Sylvester Leon Little.
Michael D. Parker, Dist. Atty., Nicholas Vlahos, Asst. Dist. Atty., Joan M. Cunningham, Asst. Atty. Gen., for State of NC.
The following order has been entered on the motion filed on the 12th of February 2010 by State of NC for Extension of Time to File Response:
"Motion Allowed by order of the Court in conference this the 12th of February 2010."